Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
This action is in reply to the response filed on 8/10/2022 with a priority date of 9/24/2020.
Applicant’s amendments have been entered and Claims 1-20 are currently pending and have been examined.
Claims 1-20 are rejected under 35 USC 101.
Claims 1-20 overcome the art of record.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without providing a practical application or significantly more. 
Step 1: Claims 1-14 are directed to a device and claims 15-18 are a CRM including a processor and claims 19 and 20 are a method. Thus, each independent claim, on its face, is directed to one of the statutory categories of 35 U.S.C. §101. However, the claims are rejected under 35 U.S.C. §101 because the claims are directed to an abstract idea and the additional elements fails to amount to a practical application and fail to amount to significantly more.
Step 2A: 
Prong 1: The claim include the abstract concepts of obtaining a location, identifying a location is associated with a premises of an entity, determining a group of conversions associated with an advertising campaign, identifying consumers associated with conversions, determining an attribution window, identifying advertisement exposed to consumers, and identifying an advertising medium for a first advertising campaign and a second advertising campaign, adjusting the advertising campaign and delivering a adjusted second plurality of advertisements to a group of target households where some of the advertisements are delivered over a first type of medium and others are delivered to a second type of medium.
Dependent claims further adjust the attribution window based on a length of time using an exponential probability function, select weights, select advertising mediums, define types of advertising mediums, detect conversions based on location, determine demographics of households, identify an amount of screen time, define type of mediums and the use of machine learning. Essentially, the steps describe organizing users based on exposure to advertising and conversion behavior for the purpose of measuring the effect of advertising on households then adjusting an advertising campaign.
These concepts clearly fall under Certain Methods Of Organizing Human Activity, such as commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).
Prong 2: This judicial exception is not integrated into a practical application because The claims merely recite the additional elements of  processors and memory devices. At best the steps utilize computers at a high-level of generality (i.e., as a generic processor performing a generic computer function of processing data and a generic memory storing data) such that it amounts no more than adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f). Examiners finds the dependent claims fail to add any additional elements.
The claims also include the additional element of a communication network, mobile devices, media processors, television advertising networks and mobile advertising networks. Dependent claims include listing different types of mediums, detecting conversions based on device location and the use of machine learning. Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually because the order combination merely provides a series of steps that describe abstract concepts along with computerized devices that implement the abstract concepts in a technological environment, which does no more than generally link the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h).
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application the additional element of processor, memory devices or CRM amounts no more than adding the words “apply it”. The order combination and additional elements are no more than general linking the abstract concepts to an environment, which is far from particular.
The claims obtain data about exposures and conversions then utilize computers and communication networks in their ordinary capacity to gather data (i.e. locations, exposures and conversions) and adjust an advertising campaign delivered over different mediums, via different communication networks. Thus, these additional elements do not add significantly more to the abstract idea because they were simply applying the abstract idea on a computer system. For instance, a data gathering step that is limited to a particular data source (such as the Internet) or a particular type of data (conversions) could be considered to be both insignificant extra-solution activity and a field of use limitation. See, e.g., Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (limiting use of abstract idea to the Internet); Electric Power, 830 F.3d at 1354, 119 USPQ2d at 1742 (limiting application of abstract idea to power grid data); Intellectual Ventures I LLC v. Erie Indem. Co., 850 F.3d 1315, 1328-29, 121 USPQ2d 1928, 1939 (Fed. Cir. 2017) (limiting use of abstract idea to use with XML tags).
Although, performing the step during the campaign along with the ordered combination of steps adds a slight degree of particularity to the claims, the underlying concept embodied by the limitations merely encompasses the abstract idea itself of organizing, and manipulating data for the business process of measuring the effect of advertising. In short, the claims simply do something on the technology, which does not require doing something to technology and implementing this abstract concept using generic computerized software elements cannot transform the abstract idea in to patent eligible subject matter because these steps merely recite the abstract idea using a computer instead of using another less automatic means. 
Adjusting an advertising campaign improves the business process not the computer or interface. For example, in Trading Technologies Int’l v. IBG, 921 F.3d 1084, 1093-94, 2019 USPQ2d 138290 (Fed. Cir. 2019), the court determined that the claimed user interface simply provided a trader with more information to facilitate market trades, which improved the business process of market trading but did not improve computers or technology. 


Reasons for Overcoming the Art of Record
The art of record did not yield a combination of references sufficient to render the claims obvious. The claims include 8 identifying steps, and 5 determining steps in combination with an adjusting step that uses a specific rule and a narrow delivery step.  Via series of detailed steps, a first attribution window is determined for a first campaign. A second attribution window is determined for a second advertising campaign. A first group of identifications are mobile devices identified as visiting premises of an entity. A second group are locations of mobile devices are again obtained and the second identification of mobile devices that visited premises are identified. The second conversions used for the second attribution are “based on” the second group of identification. To be clear Claim 1 contains a typographic error, and applicant agreed in an interview that claim 1 should be examined consistent with independent claims 15 and 19.
The applicant published specification at [0026-0031] explains that the attribution window represents a time frame in which incremental advertising yields incremental gains and how time decay can be used to dynamically determine or adjust the attribution window, as opposed to configuring that attribution window to standard value, such as 14 days. For each campaign the attribution window is determined as the point in time that conversions decay to a certain value or level off so conversions occurring during the window are attributed to the advertising campaign.
The concept is that a short duration between the time in which the advertisement is viewed and the time at which the user acts generally indicates a highly effective advertisement. Conversely, a longer duration generally indicates a less effective advertisement. See,  Canney. The art of record discloses this concept as well as determining then adjusting dynamic advertising windows and determining the average time it takes a user to convert, but these techniques are found in different references and are different than determining an attribution window where “determining that the first attribution window is less than the second attribution window indicating that first attribution is more effective than the second advertising campaign” then adjusting the second advertising campaign accordingly.
As one can clearly see that the time between impression and action is a similar concept, and that the average conversion time would yield similar results in some circumstance, but neither technique requires determine attribution windows in the context of two advertising campaigns and identifying advertising mediums for each plurality of advertising advertisements. Further the claims require specific delivery rules, which the art of record suggests but does not explicitly disclose with sufficient details to render the claim obvious in view of the ordered combination of steps.

Art of Record

Bhamidipati et al. (U.S. 2021/0200774; Hereafter: Bhamidipati): discloses determining attribution window based on information about the user, such as demographics. Bhamidipati discloses selecting advertising based on an attribution score that includes the average duration of time that has passed from the time the advertisement is present to the user interacting with advertisement online.
Shim et al. (U.S. 2016/0048869; Hereafter: Shim): discloses computing a conversion window for different location based on the type of location. Shim is also based on the average number of conversions and that the conversion windows or time window is preconfigured.  
Lopatecki et al. (U.S. 2018/0084308; Hereafter: Lopatecki): discloses delivery rules for the claimed type of mediums based on a correlation between television viewer information and online activity.
Hughes et al. (U.S. 2012/0303447; Hereafter: Hughes): discloses determining an attribution score using time decay and the claimed mathematical functions.
McGovern et al. (U.S. 2014/0067518; Hereafter: McGovern): discloses using weights in attribution analysis.
Samame et al. (U.S. 2009/0204615; Hereafter: Samame): discloses identifying the amount of screen time for different advertising mediums.
Kent US 9,665,890 discloses the best example of determining a look back window, but Kent analyzes received data about conversions and the steps provide recommendations which are used to make suggestions and adjust a campaign’s look back window based on the advertiser accepting the recommendation.
Updated Search 10/2/2022
Canney et al. US 2016/0360250: discloses VOD system over a cable headend to determine a period of time between insertion of the asset and the selection of the internet website by the user, and to determine an effectiveness of the asset based on the determined period of time. Canney is cited to disclose the general concept the less time indicates better performance.
Uttam et al. US 2020/0387302: discloses determining conversions associated with a first channel and second channel. Conversions overtime are being tracked but the conversions are being associated with different touch events to attribute the conversion to different touch events.

Response to Arguments
Regarding 35 USC 103: The claims overcome the art of record.
Regarding 35 USC 101: Applicant refers to the July 2015 Update: Subject Matter Eligibility. The claims are being analyzed under the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) — see MPEP 2106.
Examiners has determined the claims recite abstract ideas and the rejection set forth above (1) identifies the specific limitations in the claim under examination that recite an abstract idea. Examiner has also determined that the identified limitations fall within Certain methods of organizing human activity. The groupings of abstract ideas, and their relationship to the body of judicial precedent, are further discussed in MPEP § 2106.04(a)(2). If the identified limitations fall within at least one of the groupings of abstract ideas, it is reasonable to conclude that the claim recites an abstract idea in Step 2A Prong One. 
The claim then requires further analysis in Step 2A Prong Two, to determine whether any additional elements in the claim integrate the abstract idea into a practical application, see MPEP § 2106.04(d). Under Step 2A Prong Two, a claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception. The rejection set forth above explains the reasons that the claims do not integrate a judicial exception into a practical application by identifying the additional elements recited in the claims beyond the judicial exceptions, and evaluating those additional elements individually and in combination to determine whether they integrate the exception into a practical application using the considerations discussed in more detail in MPEP §§ 2106.04(d)(1), 2106.04(d)(2), 2106.05(a) through (c) and 2106.05(e) through (h).
That amendments add a second advertising campaign that recites similar steps performed on the first advertising campaign then adjusting the second advertising campaign based on “determining that the first attribution window is less than the second attribution window indicating that first attribution is more effective than the second advertising campaign” then adjusting the second advertising campaign accordingly. The also narrow the delivering step to a portion of advertisements over a television advertising medium to communication devices that comprise media processors, and delivering a portion advertisements over a mobile advertising medium to communication devices that comprise mobile devices then presenting the advertisements on the communication devices. Broadly limiting the abstract idea of collecting information, analyzing it, and displaying certain results of the collection and analysis to delivering television content and mobile device content fails to provide a practical application because limiting the use of the process to these technological environments does not provide meaningful limits on the claim and the claims at issue do not specify how interactions with the technology are manipulated to yield a desired result.
Critically, the analysis under Prong 2 and Step 2B does not consider the elements describing the abstract ideas. Instead, the analysis only assesses the claim limitations other than the invention’s use of the ineligible concepts to which the claim is directed. The court’s precedent has consistently employed this same approach, and as a matter of law, narrowing or reformulating an abstract idea does not add “significantly more” to it. See, BSG Tech v. BuySeasons. Examiner respectfully asserts that the identifying steps, determining steps and the rule for adjusting the advertising campaign are abstract concepts, to which the applicant has appended a delivery step that merely suggests that the advertising might use different technology to deliver advertisements. 
Further, the claims merely offer an ordered combination of generic devices (i.e. mobile devices and media processor) being arranged in a manner intended by the system’s design for the basic function of communicating information between parties over a network, which does not confer a practical application. See also, Presenting offers and gathering statistics, determining an estimated outcome and setting a price, and sending messages over a network in OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93. 
In short, the claims simply do something on this technology, which does not require doing something to technology. Further, implementing this abstract concept using generic computerized software elements cannot transform the abstract idea in to patent eligible subject matter because these steps merely recite steps of adjusting an advertising campaign and delivering advertising based on rules, instead of arriving at the same result by another less automatic means. *Quote from page 12 of 19 Intellectual Ventures v Capital One '382 patent "Turning to the second step of Alice, here there is no inventive concept that would support patent eligibility. As discussed above, our precedent is clear that merely adding computer functionality to increase the speed or efficiency of the process does not confer patent eligibility on an otherwise abstract idea." Further, intermediary updates of shadow records in real time as transactions are entered (Alice), as well as measuring delivery of real-time information for commercial purposes (Two-Way Media ‘686 patent) and monitoring delivery of real-time information to users (Two-Way Media‘622 patent), clearly show the even performing dynamically performing real-time adjustments is not considered an improvement to technology. 
Applicant’s claims provide no technological details regarding how the underlying computer components are improved by steps that measure the effectiveness of an advertising campaign and make adjustments based on a specific rule.  To drive home the point, the Applicant’s invention contemplates generic computer hardware is underscored by the fact that, the specification broadly recited that, “…communication devices 216, 218, 220 can include a media processor, a television, laptop computer, a desktop computer, a mobile device, a mobile phone, a tablet computer, a wearable device, or any other computing device.” [0030],“The processing unit 404 can be any of various commercially available processors.” [0068] and  “…the communication can be a predefined structure as with a conventional network or simply an ad hoc communication between at least two devices.” [0078]. In view of the specification the claims recite any commercially available processor communication over a conventional network. Examiner position is that advertising content can be delivered to media processors or mobile devices can be accomplished using the similar processes and technology. Further, the problem being solved and the solution does not rely on any specific delivery technology, even if one were to assume that deliver targeted content to different mediums requires completely different technologies.
The claimed solution of gathering locations in order to overcome the problem of attributing conversions to advertising and adjusting advertising campaigns is not necessarily rooted in computer technology and the problem is not specifically arising in the realm of computer networks. Instead, the claims use computers and networks to perform an abstract business practice, which is considered general linking and insignificant extra solution activity.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC NETZLOFF whose telephone number is (571)270-3109 and fax number is (571) 270-4109. The examiner can normally be reached on M-F 7:30-5:00 EST or eric.netzloff@uspto.gov., If attempts to reach the examiner by telephone are unsuccessful the examiner’s supervisor, ABDI KAMBIZ can be reached on 571-272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERIC R NETZLOFF/Primary Examiner, Art Unit 3688